ORDER OF AFFIRMANCE

                               This is a pro se appeal from a district court summary
                   judgment in a civil rights action. 1 Seventh Judicial District Court, White
                   Pine County; Miriam Shearing, Judge.
                               This court reviews de nova whether the district court properly
                   granted summary judgment.       Wood v. Safeway, Inc,, 121 Nev. 724, 729,
                   121 P.3d 1026, 1029 (2005). "Summary judgment is appropriate. . . when
                   the pleadings and other evidence on file demonstrate that no genuine
                   issue as to any material fact remains and that the moving party is entitled
                   to a judgment as a matter of law." Id, (internal quotation and alteration
                   omitted). In opposing summary judgment, the nonmoving party must "do
                   more than simply show that there is some metaphysical doubt as to the
                   operative facts." Id. at 732, 121 P.3d at 1031 (internal quotation omitted).
                               Having considered appellant's pro se appeal statement,
                   respondents' response, and appellant's reply, 2 we conclude that the district
                   court properly granted summary judgment on all of appellant's claims
                   with respect to all respondents. As for appellant's Eighth Amendment
                   claims relating to excessive force during the March 5, 2007, incident and
                   the November 6, 2007, incident, the district court viewed the videotape of



                         'Although the district court purported to dismiss several of
                   appellant's claims under NRCP 12(b)(5), the district court relied on
                   matters outside of the pleadings in adjudicating those claims.
                   Accordingly, we construe the entirety of the appealed order as an order
                   granting summary judgment. See Witherow v. Bd. of Parole Comm'rs, 123
Nev. 305, 307-08, 167 P.3d 408, 409 (2007).

                         2 Because appellant's January 2, 2015, motion to respond and object
                   does not seek relief from this court, we construe that filing as a reply to
                   respondents' response. Accordingly, no further action needs to be taken
                   with regard to that document.
SUPREME COURT
        OF
     NEVADA
                                                         2
(0) (947A    ea)
                    those incidents and concluded that appellant's recollection of those
                    incidents was "belied by the videotape." Accordingly, we conclude that
                    summary judgment was proper as to appellant's Eighth Amendment
                    excessive-force claims. 3
                                 As for appellant's Eighth Amendment claims relating to
                    inadequate medical treatment, the district court properly concluded that
                    no questions of material fact existed as to whether respondents were
                    deliberately indifferent to appellant's serious medical needs.      Estelle v.
                    Gamble, 429 U.S. 97, 106 (1976). As the district court's order reflects,
                    consideration of these claims was made difficult due in large part to
                    appellant's failure to clearly identify a specific "serious medical need" that
                    he believed was being deliberately ignored. At best, appellant points to an
                    allegedly fractured rib that respondents refused to x-ray for 22 months.
                    The district court concluded, however, that evidence in the record
                    demonstrated that appellant received an x-ray within a month of the
                    alleged rib fracture and a follow-up x-ray that revealed no fracture.
                    Accordingly, we agree with the district court's conclusion that appellant
                    failed to demonstrate a genuine issue of material fact as to whether
                    respondents were deliberately indifferent to a serious medical need.
                    Wood, 121 Nev. at 732, 121 P.3d at 1031.
                                 As for appellant's claims regarding unsanitary conditions, the
                    district court properly determined that no Eighth Amendment violation
                    occurred. Importantly, appellant does not contend that all of the water in


                          3 Tothe extent that appellant contends that excessive force was used
                    on him in his caseworker's office at the beginning of the March 5, 2007,
                    incident, we conclude that even under appellant's version of events, that
                    force was not inflicted "maliciously and sadistically for the very purpose of
                    causing harm." Hudson v. McMillian, 503 U.S. 1, 6 (1992) (internal
                    quotation omitted).
SUPREME COURT
       OF
    NEVADA
                                                           3
(0) 1947A (910114
                his cell was shut off at any point in time—only that his toilet was shut off
                for four days, or that the cold water for his sink was shut off for seventeen
                days. Thus, we agree that this conduct does not rise to the level of an
                Eighth Amendment violation. 4 See Anderson v. Cnty. of Kern,         45 F.3d
1310, 1314-15 (9th Cir. 1995) (summarizing the types of prison conditions
                that have amounted to an Eighth Amendment violation).
                            Finally, as for appellant's claim regarding an alleged due
                process violation, the district court properly granted summary judgment
                based on the conclusion that appellant did not have a protected liberty
                interest in remaining free from segregated confinement.        See Sandin v.
                Conner, 515 U.S. 472, 486 (1995) ("[D]iscipline in segregated confinement
                [does] not present the type of atypical, significant deprivation in which a
                State might conceivably create a liberty interest."). In light of the
                foregoing, we
                            ORDER the judgment of the district court AFFIRMED. 5



                                         Parraguirre
                                                       r              •



                                                            Ovut.
                                                            Cherry
                                                                                       , J.
                Douglas

                      4Similarly, because respondents shut off appellant's water only in
                response to appellant's disruptive conduct, summary judgment was proper
                as to appellant's claim for intentional infliction of emotional distress.
                Maduike v. Agency Rent-A-Car, 114 Nev. 1, 4, 953 P.2d 24, 26 (1998)
                (recognizing that such a claim requires the plaintiff to establish that the
                defendant's conduct was "outside all possible bounds of decency" and was
                "utterly intolerable in a civilized community" (internal quotations
                omitted)).

                      We have considered appellant's remaining arguments on appeal
                      5
                and conclude that they do not warrant reversal of the appealed order.
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) [947A
                     cc: Hon. Miriam Shearing, Senior Justice
                          Joseph L. Mizzoni
                          Attorney General/Carson City
                          White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    mtep)